DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 02/28/2022 is entered – Claims 1, 7-10, and 13 are amended and Claims 6 and 11 are cancelled. Claims 1-5, 7-10, and 12-20 remain pending in the application. 

The rejection of Claims 1-5 and 16-20 under 35 U.S.C. 103 as being unpatentable over Stoessel et al. (US 2016/0308149 A1) in view of Che et al. (US 2012/0018711 A1) as previously set forth in the Non-Final Office Action mailed 11/26/2021 is overcome by Applicant’s amendment. Accordingly, said rejection is withdrawn. 

Response to Arguments
Applicant’s arguments on Pages 36-37 of the response dated 02/28/2022 with respect to the rejection of the claims under 35 USC § 103 in the previous Office Action have been considered but are moot because the rejections have been withdrawn. 




Election/Restrictions
The Examiner notes that the following requirement for election of species remains on the record: (A) an organometallic compound represented by Formula 1A(1), disclosed in Claim 7, or (B) an organometallic compound represented by Formula 1 other than a compound in the scope of (A) above wherein the organometallic compound must be specifically identified.  


    PNG
    media_image1.png
    272
    412
    media_image1.png
    Greyscale


A search of the prior art did not anticipate or render obvious the elected species. Claims written in independent form which require all the limitations of the elected species along with any dependent claims which require all the limitations of the elected species would be allowable, barring any additional issues under 35 USC § 112. The Examiner notes that Claims 7-10 and 12-14 are drawn to Applicant’s elected species. 

The prior art does not anticipate or render obvious the elected species for at least the following reasons: the closest prior art as exemplified by Stoessel et al. (US 2016/0308149 A1) teaches ligands according to the general Formula 1 (reproduced below, right) wherein the bridgehead atom in the fused ring system is N. The claims as amended include the proviso “wherein when Y12 is C then Y11 is C.” As seen from the comparison of Formula 2(1) (reproduced below, left) to the general Formula 1 of Stoessel, the ligands according to Stoessel do not meet the proviso since the position corresponding to the claimed Y12 is C and Y11 is N. Neither Stoessel nor the prior art record as a whole provide reason to substitute said N in the ligand of Stoessel for a C.  

Instant: 
    PNG
    media_image2.png
    196
    217
    media_image2.png
    Greyscale
     Stoessel: 
    PNG
    media_image3.png
    185
    205
    media_image3.png
    Greyscale


The search was expanded to find an examinable species based on MPEP § 803.02. It is noted that the prior art search has not been extended to cover all nonelected species. 

Examinable Species
The next examinable species is (B) an organometallic compound represented by Formula 1 other than a compound in the scope of (A) above wherein the organometallic compound must be specifically identified. Said compound is identified as follows: [Ru(dcbpy)2(DMP)]2+ (see below). 

    PNG
    media_image4.png
    504
    524
    media_image4.png
    Greyscale

The examinable species reads on Claims 1, 4-5, and 16-20. 

Claims 2-3 and 15 are withdrawn from consideration as not being drawn to the elected invention and species. 

Claims 7-10 and 12-14 have not been marked as withdrawn/allowed although they are drawn to the previous species (now considered allowable) since said claims have been fully examined and have been rejected under 35 U.S.C. 112(b) as being indefinite. 

Claim Objections
Claim 7 is objected to because of the following informalities: the claim recites the limitation wherein “X[?] is selected from a covalent or coordinate” (note that the subscript of the variable is illegible – see the discussion of Claim 7 under 35 USC § 112(b) below). It is the Examiner’s position said limitation should instead read -- covalent or coordinate bond -- . Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-10 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 7, the instant claim is considered indefinite because the subscripts in the definitions of numerous variables are of poor resolution. See for example, the last six lines of Claim 7 on Pg. 9 of the claims (reproduced below). 


    PNG
    media_image5.png
    263
    889
    media_image5.png
    Greyscale


Accordingly, the precise definition of the variables in Formula 1A(1) cannot be obtained and the scope of the structure is unclear. For purposes of examination herein, the variables in Formula 1A(1) will be defined as in the instant specification. 
Dependent Claims 8-10 and 12-14 are rejected for failing to overcome the deficiencies of the parent Claim 7. 







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anandan et al. ("Syntheses of mixed ligands complexes of Ru(II) with 4,4'-dicarboxy-2,2'-bipyridine and substituted pteridinedione and the use of these complexes in electrochemical photovoltaic cells" Journal of Photochemistry and Photobiology 150 (2002), Pgs. 167-175).
Regarding Claims 1 and 4-5, Anandan teaches metal complexes for use in photovoltaic cells (see Abstract), such as [Ru(dcbpy)2(DMP)]2+ (see Abstract & Scheme 1) which is reproduced below for comparison to Formulae 1 and 2(1) of the instant claims. 

        Instant: 
    PNG
    media_image6.png
    247
    199
    media_image6.png
    Greyscale
    Compound 9252: 
    PNG
    media_image4.png
    504
    524
    media_image4.png
    Greyscale
 
	
As seen from the structure above, [Ru(dcbpy)2(DMP)]2+ meets each of the following limitations of the instant claims:
M is a transition metal (Ru)
L1 is a ligand according to Formula 2 and n1 is 1
L2 is a bidentate ligand and n2 is 2 (the groups represented by L2 are identical to each other)
n3 is 0
X3 is N and is bound to M via a coordinate bond 
X4 is O and is bound to M via a coordinate bond 
Y11 & Y12 are each C
CY3 is a C4 heterocyclic group (a pyrazine ring)
a3 is 0
CY4 is a C4 heterocyclic group (a pyrimidinone ring)
R4 is an unsubstituted C1 alkyl group (a methyl); a4 is 2
* indicates a binding site to M 
L3, R3, R10a, Q1-Q9, Q11-Q19, Q21-Q29, and Q31-Q39 are not required to be present

Regarding Claim 20, Anandan teaches the compound [Ru(dcbpy)2(DMP)]2+ as described above with respect to Claim 1. Although the instant claim is drawn to a diagnostic composition, the only positive limitation of the claimed composition is at least one organometallic compound of Claim 1. Claim 20 does not add any further structural limitations to the device and/or organometallic compound. Anandan teaches the compound as discussed above that meets the limitations of Claim 1 and does not include any components that would make it unfit for use as a diagnostic composition.






Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rubner et al. (US 2002/0047551 A1) in view of Anandan et al. ("Syntheses of mixed ligands complexes of Ru(II) with 4,4'-dicarboxy-2,2'-bipyridine and substituted pteridinedione and the use of these complexes in electrochemical photovoltaic cells" Journal of Photochemistry and Photobiology 150 (2002), Pgs. 167-175). 
Regarding Claims 16 and 18-19, Rubner teaches an organic light emitting diode (see Fig. 2) comprising a first electrode (20), a second electrode (30), and an organic layer (40) disposed therebetween which is electroluminescent (i.e. an emission layer) (see [0036]-[0037]). Rubner suggests that the emission layer includes a metal complex in a polymeric matrix (i.e. the metal is present in an amount less than the polymeric matrix/host) and Rubner suggests that suitable metal complexes are those of ruthenium (see [0037] & [0039]). Rubner does not teach a ruthenium organometallic compound according to the instant Claim 1. However, in the analogous art of materials for optoelectronic devices, Anandan teaches a ruthenium complex [Ru(dcbpy)2(DMP)]2+ which are shown to be stable (see Abstract & Pg. 168). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the device of Rubner using the ruthenium complex [Ru(dcbpy)2(DMP)]2+ of Anandan. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art. See MPEP § 2144.07. [Ru(dcbpy)2(DMP)]2+ is an organometallic compound according to Formulae 1 & 2(1) of Claim 1 as described above. 

Regarding Claim 17, Rubner in view of Anandan teaches the organic light emitting diode according to Claim 16 above. Rubner suggests that the first and second electrodes are an anode and cathode, respectively (see [0021]). The device above does not include a hole/electron transport region. However, Rubner suggests that their devices may additionally include organic layers including hole and electron transporting layers (see [0021]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the device of the prior art combination above by adding a hole transporting layer (i.e. a hole transporting region) between the first electrode and the emission layer and by adding an electron transporting layer (i.e. an electron transporting region) between the emission layer and the second electrode. One of ordinary skill in the art would reasonably have expected the elements of the prior art combination to predictably maintain their respective properties or functions after they have been combined. Combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143(A).






Conclusion
The following prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure:
Illan-Cabeza et al. (“XRD and DFT-modelized structures of a pteridine-2,4(1H,3H)-dithione/N,N′-dimethylformamide H-bonded cluster (2:2). MO study of the coordination ability” Journal of Molecular Modeling (18) 2012, Pgs. 815-824) teaches a Pd complex DTLM (reproduced below from the CAPlus database). 

    PNG
    media_image7.png
    508
    481
    media_image7.png
    Greyscale


Cochran et al. (“cis-Diamminodichloronickel and Its Interaction With Guanine and Guanine–Cytosine Base Pair” Structural Chemistry (13-2) 2002, Pgs. 133-140) teaches Pt & Pd complexes having the following structure (reproduced from the CAPlus database). 

    PNG
    media_image8.png
    301
    437
    media_image8.png
    Greyscale

Khan et al. (“Mixed ligand complexes of platinum(II) with histidine as primary ligand and purines, pyrimidines and nucleosides as secondary ligands” Indian Journal of Chemistry (31A) 1992, Pgs. 28-33) teaches Pt complexes (see Pg. 32). An exemplary complex is reproduced below (reproduced from the CAPlus database). 

    PNG
    media_image9.png
    407
    522
    media_image9.png
    Greyscale


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789